The opinion of the Court was delivered by
WaRDLAw, J.
The judgment conclusively established an indebtedness of the defendant, in October, 1844, growing out of the note upon which it was founded. The defence now offered to the sci.fa. is in effect, that such indebtedness did not exist, because prior to the judgment the note had ceased to be the property of the plaintiff in the judgment. This is bringing under review now matter before adjudged, and cannot be permitted. If events supervening the judgment have given interests to third persons, which require the administrator, present plaintiff, to use the recovery for the benefit of those persons, remedies are not wanting to prevent injury to equitable assignees.
This Court has no information upon which it could rely in looking beyond the parties before it.
The motion is dismissed.
O’Njgall, Whither, Glovee and Munro, JJ., concurred,’

Appeal dismissed.